STONE, C. J.
It is settled law, that charges'to the jury should have reference to the testimony given in. Their design and utility are, to enable that body to weigh the testimony, to determine what facts it proves, and then to apply to those ascertained facts the rules of law given them in charge. These form the predicate, or premises, of which their verdict is the result, or conclusion. Hence it is that charges should be confined to the tendencies of the testimony actually before the jury, and should not relate to outside or supposed facts, of which there is not shown to have been any proof. The reason is obvious. Juries must determine disputed questions on the testimony before them, and only on the testimony before them. If supposed or postulated facts be laid before them, of which there is no proof, the tendency would be to divert their minds from the true to the fictitious, from the real to the imaginary : and it could not be known what influence such supposed facts exerted in moulding the verdict. — 1 Brick. Dig. 338, § 41; Ib. 340, §§ 64, 65 ; S. & N. R. R. v. Wood, 71 Ala. 215 ; Alexander v. Alexander, Ib. 295 ; M. &. E. Railway Co. v. Kolb, 73 Ala. 396.
The first charge asked and refused postulates “childishness and fretfulness of old age,” as factors in the resultant legal proposition it asserts. The record discloses no testimony in support of this postulate. This, without more, justified its refusal. — 1 Brick. Dig. 340, § 65.
The second charge asked was rightly refused. It was not enough that some other person was authorized to sign the note for Blassengame. To bind the latter, that other person must not only have had authority to sign, but he must have executed the authority by signing the note. The charge omits one of the indispensable elements of an act done by an agent, which consists as well of an act done, as of the authority to do it.
Affirmed.